Exhibit 10.21

McKenzie & Dunn Counties, ND

LEASE ACQUISITION AGREEMENT

This Lease Acquisition Agreement (the “Agreement”), dated as of January 24, 2011
(the “Effective Time), is between Arkoma Bakken, LLC, a Texas limited liability
company, whose address is 203 E. Interstate 30, Rockwall, TX 75087 (“Arkoma
LLC”), Larry T. Long, as Trustee for Long Properties Trust, whose address is
P.O. Box 1700, Kilgore, TX 75663 (the “Trust”), and Reynolds Drilling Co., Inc.,
a                      corporation, whose address is 416 Travis, Suite 806,
Shreveport, LA 71101 (“Reynolds”) (Arkoma LLC, the Trust, and Reynolds are each
sometimes referred to herein as a “Seller” and are sometimes collectively
referred to herein as “Sellers”) and GMX Resources, Inc., an Oklahoma
corporation, whose address is One Benham Place, Suite 600, 9400 North Broadway,
Oklahoma City, Oklahoma 73114 (“Buyer”). Sellers and Buyer are sometimes
referred to herein as a “Party” or the “Parties.”

RECITALS

A. Arkoma LLC owns record title for the benefit of Sellers to certain rights and
interests in, to and under the leasehold estates created by the oil and gas
leases described in Exhibit A attached hereto, which cover approximately
7,613.293363 net mineral acres in McKenzie and Dunn Counties, North Dakota. The
respective working interests of the Sellers in and to the Leases, whether owned
beneficially or of record, are set out in Exhibit B.

B. The Trust and Reynolds are the owners of beneficial interests in and to the
Leases, and prior to Closing, as defined herein, Arkoma LLC will deliver
assignments to the Trust and Reynolds of their respective interests in the
Leases, as such shares set forth in Exhibit B.

C. Each Seller desires to sell and convey to Buyer and Buyer desires to purchase
and acquire from Sellers an undivided 87.5% of Sellers’ working interest in and
to the Leases.

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Sellers agree as follows:

ARTICLE 1

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Buyer agrees to purchase from Sellers and Sellers agree to sell, assign and
deliver to Buyer, the following (the “Assets”), for the consideration specified
in Article 2.

1.2 Assets. “Assets” shall mean the following:

(a) An undivided eighty-seven and one-half percent (87.5%) of Sellers’ interest
in and to the oil and gas leases described in Exhibit A (the “Leases”);

(b) An undivided 87.5% of Sellers’ interest in and to all unitization, pooling
and communitization agreements, declarations, orders, and the units created
thereby relating to the Leases and to the production of oil, gas and other
hydrocarbons (“Hydrocarbons”), if any, attributable to said properties and
interests, and all surface leases, permits, rights-of-way, easements and other
surface rights agreements used or held by Sellers in connection with the
exploration, drilling, production, gathering, treatment, processing, storing,
sale or disposal of Hydrocarbons or produced water from the Leases; and



--------------------------------------------------------------------------------

(c) To the extent transferable and in Sellers’ possession, copies of all of
Sellers’ land records, lease records, contract files, title records (including
abstracts of title, title opinions and memoranda, title curative documents,
broker run sheets and landowner contact information) and other records relating
to the items described in Sections 1.2(a) and 1.2(b), but excluding any
information covered by the attorney-client or attorney work-product privilege
(other than title opinions) or confidentiality restrictions that prevent their
disclosure to Buyer; provided that Sellers will, at Buyer’s request, but at no
cost or expense to Sellers, request waivers of such confidentiality restrictions
(the “Records”).

ARTICLE 2

PURCHASE PRICE

2.1 Purchase Price.

(a) Subject to adjustment as provided herein, the purchase price for the Assets
shall be Thirty One Million Three Hundred Forty Two Thousand Nine Hundred
Seventy Seven Dollars ($31,342,977.00) (the “Purchase Price”). The Purchase
Price shall be apportioned among the Sellers as set forth on Exhibit B.

(b) The Purchase Price shall be paid as follows: (i) at Closing, Buyer shall pay
to Sellers, by wire transfer of immediately available funds, an amount equal to
33.333% of the Purchase Price (the “Closing Cash Consideration”); and (ii) at
Closing, Buyer shall deliver to Sellers the number of shares of common stock of
Buyer, par value $0.001 per share, (the “Common Stock”) which is equal to
66.667% of the Purchase Price divided by the Share Price, as defined below (the
“Stock Consideration”). As used herein, the “Share Price” of the Common Stock
means the volume weighted average closing price of the ordinary shares of the
Common Stock as traded on the New York Stock Exchange (“NYSE”) during the
fifteen (15) trading days immediately prior to and including date three trading
days prior to the Closing Date; provided, in the event such calculated price is
less than $5.50, the Share Price shall be $5.50, and in the event such
calculated price is more than $6.50, the Share Price shall be $6.50.

(c) Certain Definitions:

(i) As used herein, “Net Acres” with respect to a Lease shall mean (A) the
undivided interest owned in the leasehold estate created by the applicable
Lease, multiplied by (B) the number of gross acres covered by the Lease,
multiplied by (C) the lessor’s percentage interest in the oil and gas mineral
fee estate in the land covered by the Lease.

(ii) “Allocated Value” with respect to a Lease shall mean an amount equal to the
“Per Acre Price” with respect to such Lease, as set out below, multiplied by
87.5% multiplied by the number of Net Acres set forth in Exhibit A for such
Lease.

 

2



--------------------------------------------------------------------------------

(iii) The “Per Acre Price” with respect to a Lease shall be determined based on
the royalty share reserved by the lessor thereunder, as set out in the chart
below:

 

Lessor’s Royalty Fraction

   Per Acre Price  

Lessor’s royalty is 1/8 or less

   $ 5133   

Lessor’s royalty is greater than 1/8 and is less than or equal to 1/6

   $ 4781   

Lessor’s royalty is greater than 1/6 and is less than or equal to 18%

   $ 4668   

Lessor’s royalty is greater than 18% and is less than or equal to 3/16

   $ 4605   

Lessor’s royalty is 1/5 or greater

   $ 4500   

ARTICLE 3

BUYER’S INSPECTION

3.1 Access to Records. Until Closing, Sellers will make available to Buyer and
its representatives at Sellers’ office or at the applicable office of its lease
brokers and during Sellers’ or such broker’s normal business hours, the Records
in Sellers’ or such lease brokers’ possession or control relating to the Assets
for the purpose of permitting Buyer to perform its due diligence review. For the
purposes hereof, “Records” are defined as all of the files and documents in
Sellers’ possession, authority or control relating to the Assets, including
lease schedules, lease copies, ownership reports, lease purchase reports, broker
notes, plats, title reports and any other information used or obtained by
Sellers with regard to such Asset.

3.2 No Representation or Warranty. Except as set forth in this Agreement,
Sellers make no representation or warranty as to the accuracy or completeness of
the Records. Buyer agrees that any conclusions drawn from such Records shall be
the result of its own independent review and judgment.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

TITLE DEFECTS

4.1 Defensible Title. The term “Defensible Title” with respect to a Lease means
such title of Sellers (which may be held of record in the name of Sellers or in
the name of one of Sellers’ lease brokers or agents so long as such lease
brokers or agents assign the Leases held by them to Sellers at or prior to
Closing) in and to the Leases that, subject to and except for Permitted
Encumbrances: (i) results in Sellers owning that number of Net Acres with
respect to the Lease equal to the number of Net Acres for the Lease set forth in
Exhibit A, (ii) entitles Sellers to not less than the Represented NRI, as
defined herein; and (iii) is free and clear of liens, security interests,
encumbrances, claims, lis pendens, and any other defects, other than Permitted
Encumbrances.

The respective working interests of the Sellers in the Leases are as follows:

 

Seller

   Working Interest

Arkoma Bakken, LLC

   0.40

Long Properties Trust

   0.40

Reynolds Drilling Co., Inc

   0.20

Total:

   1.00

As used herein, the “Represented NRI” with respect to a Lease shall mean an
amount equal to the difference between 100% and the Lessor’s Royalty for such
Lease, as shown on Exhibit A.

4.2 Permitted Encumbrances. The term “Permitted Encumbrances” shall mean:

(a) lessors’ royalties; provided the net cumulative effect of such burdens does
not operate to reduce the NRI, on a Lease-by-Lease basis, below the Represented
NRI with respect to such Lease;

(b) all rights to consent by, required notices to, filings with, or other
actions by federal, state or local governmental bodies, in connection with the
conveyance of the applicable Lease if the same are customarily sought after
Closing;

(c) rights of reassignment contained in any agreement providing for reassignment
upon the surrender or expiration of any Leases;

(d) easements, rights-of-way, servitudes, permits, surface leases and other
rights with respect to surface operations, on, over or in respect of any of the
Leases or any restriction on access thereto that do not materially interfere
with the operation of the affected Lease;

(e) liens created under deeds of trust, mortgages and similar instruments by the
lessor under a Lease covering the lessor’s surface and mineral interests in the
land covered thereby which would customarily be accepted in taking oil and gas
leases or purchasing undeveloped oil and gas leases and for which the lessee
would customarily seek a subordination of such lien to the oil and gas leasehold
estate prior to conducting drilling activities on the lease;

(f) liens for taxes or assessments not yet due and delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;

 

4



--------------------------------------------------------------------------------

(g) such Title Defects as Buyer has waived; and

(h) minor defects and irregularities in title or other restrictions that are of
the nature customarily accepted by prudent purchasers of oil and gas properties
and do not materially affect the value of any Lease encumbered thereby or
materially impair the ability of the lessee to use any such property in its
operations; provided the effect thereof does not operate to reduce the net
revenue interest in such Lease below the Represented NRI with respect to such
Lease.

4.3 Title Defect. The term “Title Defect” means with respect to a Lease any
lien, encumbrance, adverse claim, default, expiration, failure, defect in or
objection to real property title, other than Permitted Encumbrances, that alone
or in combination with other defects renders Sellers’ title to the Lease less
than Defensible Title.

4.4 Defect Value. “Defect Value” means with respect to a Lease the amount by
which the value of the applicable Lease has been reduced by a Title Defect. The
Defect Value shall be determined by the Parties in good faith taking into
account all relevant factors, including without limitation, the following:

(a) If the Title Defect is a lien or encumbrance on the Asset, the Defect Value
shall be the cost of removing such lien or encumbrance, not to exceed the
Allocated Value of the affected Lease.

(b) If the Title Defect is an actual reduction in NRI below the Represented NRI
with respect to the affected Lease, the Defect Value shall be, at Buyer’s
option, an amount equal to the difference between the Per Acre Price based on
the Represented NRI for such Lease and the Per Acre Price based on the actual
NRI for such Lease; multiplied by the Net Acres for the Lease, as set forth in
Exhibit A. Alternatively, for an Asset with an actual NRI that is below the
Represented NRI, Buyer shall have the right to deem such Asset an Unresolved
Title Dispute and exclude such Asset from Closing.

(c) If the Title Defect is such that the actual Net Acres covered by the Lease
is less than the number of Net Acres set forth in Exhibit A for such Lease, the
Defect Value shall be an amount equal to such difference in Net Acres multiplied
by the Per Acre Price for such Lease. Provided, however, if the Title Defect is
such that the actual Net Acres covered by the Lease is less than 50% of the
number of Net Acres set forth in Exhibit A for such Lease, the Buyer shall have
the right to deem such Asset an Unresolved Title Dispute and exclude such Asset
from Closing.

4.5 Notice of Title Defects. On or before February 25, 2011 (the “Defect Notice
Date”), Buyer shall deliver to Sellers a written notice of Title Defects
describing in reasonable detail (i) the Title Defect, (ii) the basis of the
Title Defect and (iii) Buyer’s good faith estimate of the reduction in the
Lease’s Allocated Value caused by the Title Defect (“Title Defect Value”). The
failure of Buyer to timely notify Sellers of a Title Defect (other than a Title
Defect arising by, through or under Sellers or their affiliates or their
respective agents) on or before the Defect Notice Date shall be deemed a waiver
by Buyer of such Title Defect.

4.6 Defect Adjustments. If an Asset is affected by an undisputed Title Defect
and the Parties have agreed upon the Defect Value attributable thereto, the
Purchase Price will be reduced by the Defect Value attributable thereto unless
Sellers cure the Title Defect on or before 5:00 p.m. Central Time three (3) days
before Closing.

 

5



--------------------------------------------------------------------------------

4.7 Unresolved Title Disputes. If, by the Closing Date, the Parties have not
resolved any dispute regarding (i) the existence and scope of a Title Defect,
(ii) the amount of the Defect Value, or (iii) the adequacy of Sellers’ Title
Defect curative materials (each such matter, together with the matters described
in the last sentence of Section 4.4(b) and the last sentence of Section 4.4(c),
an “Unresolved Title Dispute”), then, unless waived by Buyer, the affected
Leases shall be excluded from the Assets delivered at Closing, and the Purchase
Price payable at Closing shall be reduced by an amount equal to the aggregate
Allocated Values of the excluded Leases (the “Excluded Leases”). For a period of
ninety (90) days following the Closing Date (or such longer period of time to
which the Parties may mutually agree in writing) (the “Cure Period”), Sellers
shall have the right, but not the obligation, to continue attempting to cure the
Title Defects with respect to the Excluded Leases. If Sellers reasonably cure a
Title Defect within the Cure Period, or Buyer notifies Sellers that it waives
such Title Defect, then, within thirty (30) days after obtaining such title
curative, Sellers shall assign to Buyer an undivided 87.5% working interest in
the affected Excluded Lease(s), subject to and in accordance with the terms
hereof, and Buyer shall pay Sellers the amount by which the Purchase Price was
reduced due to the relevant Title Defect, such amount to be paid 1/3 in cash,
and 2/3 in Common Stock, in accordance with Section 2.1(b). If a Title Defect is
neither cured to Buyer’s reasonable satisfaction nor waived by Buyer prior to
the expiration of the Cure Period then the Excluded Lease(s) affected thereby
shall be retained by Sellers and neither Buyer nor Sellers shall have any
further obligation to the other Party with respect thereto.

4.8 Consents. Prior to Closing, Sellers shall use reasonable efforts to obtain
all required consents to assignment of the Assets. If Buyer discovers properties
for which consents to assign are applicable during the course of Buyer’s due
diligence activities, Buyer shall notify Sellers immediately and Sellers shall
use reasonable efforts to obtain such consents prior to Closing. Except for
consents and approvals which are customarily obtained post-Closing (including
without limitation federal, state, or other governmental approvals), if a
consent to assign any Asset has not been obtained as of the Closing Date, then
at Buyer’s election, the affected Asset(s) shall be (a) conveyed to Buyer and
the respective consents obtained by Buyer post-Closing and Buyer shall assume
the risk of not obtaining such consents (provided that after Closing Sellers
shall continue to cooperate with Buyer to obtain such consent), (b) retained by
Sellers and the Purchase Price shall be reduced by the Allocated Value of such
Asset, or (c) at the option of Buyer, held by Sellers on behalf of Buyer for a
three (3) month period of time to obtain any consent to assign, and if such
consent is not obtained within such time period then Sellers shall retain such
Asset and refund Buyer the Allocated Value attributed thereto.

4.9 Purchase Price Adjustments; Settlement Statement. The aggregate amount of
any adjustment of the Purchase Price pursuant to Sections 4.6, 4.7, 4.8, and
4.11, and any other adjustments permitted elsewhere in this Agreement or agreed
to by the Parties (collectively, “Purchase Price Adjustments”) shall be applied
as follows: (i) the Stock Consideration shall be adjusted by an amount equal to
the aggregate Purchase Price Adjustment multiplied by 2/3; and (ii) the Closing
Cash Consideration shall be adjusted by an amount equal to the aggregate
Purchase Price Adjustment multiplied by 1/3. The aggregate adjustment of the
Purchase Price shall be borne by each Seller in proportion to the respective
share of the Purchase Price allocated to such Seller, as shown on Exhibit B;
provided, however, that if a downward adjustment to the Purchase Price is made
with respect to a Title Defect that arises by, through or under one or more, but
not all, of the Sellers, the reduction in the Purchase Price shall be borne by
the Sellers under or through whom the Title Defect arose. At least two
(2) business days prior to Closing, Sellers shall deliver to Buyer a settlement
statement (“Settlement Statement”) setting out all Purchase Price Adjustments,
determined as provided herein.

 

6



--------------------------------------------------------------------------------

4.10 Subrogation of Warranties. Sellers shall grant to Buyer, its successors and
assigns, full power and right of substitution and subrogation in and to all
covenants, indemnities and warranties (including warranties of title) given or
made by preceding owners, vendors, or others with respect to the Assets.

4.11 Title Benefit. The term “Title Benefit” with respect to a Lease means such
title of Sellers (which may be held of record in the name of Sellers or in the
name of one of Sellers’ lease brokers or agents so long as such lease brokers or
agents assign the Leases held by them to Sellers at or prior to Closing) in and
to the Lease that results in (i) Sellers owning greater than the number of Net
Acres for the Lease set forth in Exhibit A (an “Acreage Increase”); or
(ii) Sellers owning greater than the Represented NRI with respect to such Lease
(an “NRI Increase”). On or before the Defect Notice Date, each of Buyer and
Sellers shall notify the other Party in writing of any Title Benefit discovered
on or before such date. Sellers shall be entitled to an upward adjustment to the
Purchase Price with respect to each such Title Benefit equal to (a) in the case
of an Acreage Increase, the amount by which Sellers’ actual Net Acres with
respect to the affected Lease exceeds the Net Acres attributed to such Lease in
Exhibit A, multiplied by the Per Acre Price for such Lease; and (b) in the case
of an NRI Increase, an amount equal to the difference between the Per Acre Price
based on the Represented NRI for such Lease and the Per Acre Price based on the
actual NRI for such Lease; multiplied by the Net Acres for the Lease, as set
forth in Exhibit A.

ARTICLE 5

SELLERS’ REPRESENTATIONS AND WARRANTIES

Each Seller makes the following representations and warranties to Buyer as of
the date of the Agreement and again as of the Closing Date:

5.1 Status. Such Seller is a corporation, limited liability or trust, as the
case may be, duly organized, validly existing and in good standing under the
laws of the State of its organization or formation.

5.2 Power. Such Seller has all requisite power and authority to carry on its
business as presently conducted. The execution and delivery of this Agreement
and the agreements and instruments contemplated hereby by such Seller does not,
and the fulfillment of and compliance with the terms and conditions hereof and
thereof will not violate, or be in conflict with, any material provision of such
Seller’s governing documents, or any material provision of any agreement or
instrument to which such Seller is a party or by which it is bound, or any
judgment, decree, order, statute, rule or regulation applicable to such Seller.

5.3 Authorization and Enforceability. This Agreement constitutes, and the other
agreements and instruments to be executed by such Seller in accordance with this
Agreement will constitute, such Seller’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.

5.4 Title; No Liens. Except for (i) assignments among Sellers to be made prior
to Closing, and (ii) encumbrances arising pursuant to that certain Letter of
Agreement, dated June 1, 2009, between the Trust and Arkoma LLC, on the one
hand, and Eco Resources, LP, on the other hand (the “Eco Resources Letter
Agreement”), such Seller has not assigned or conveyed to any other

 

7



--------------------------------------------------------------------------------

person or otherwise encumbered any of its interest in the Assets. Except for the
Permitted Encumbrances, the Assets will be conveyed to Buyer at Closing free and
clear of all liens and encumbrances arising by, through or under such Seller but
not otherwise (provided that failure to make a delay rental or similar payment
to extend a Lease shall not constitute a breach of this Section 5.4, but shall
constitute a Title Defect).

5.5 Liability for Brokers’ Fees. Such Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

5.6 No Bankruptcy. There are no bankruptcy proceedings pending, being
contemplated by or, threatened against such Seller.

5.7 Litigation. Except for the matters disclosed in Schedule 5.7 (the “Existing
Litigation”), there are no actions or suits pending against such Seller with
respect to the Assets and, to such Seller’s knowledge, there is no proceeding,
claim or investigation pending or threatened with respect to the Assets.

5.8 Lease Status/Rentals. Such Seller has not received a written notice of any
request or demand for payments, adjustments of payments or performance pursuant
to obligations under the Leases that is still outstanding. Such Seller has not
received a written notice of default with respect to the payment or calculation
of rentals that has not been cured. Such Seller is not in breach or default with
respect to any obligation under any of the Leases. Each of the Leases is valid
and existing, in full force and effect, enforceable in accordance with its terms
and has not terminated or expired as to any interest covered thereby, in whole
or in part. All rentals, royalties, overriding royalties and other burdens based
upon or measured by the ownership of the Leases or the production of
hydrocarbons therefrom that are due and owing have been fully and timely paid.
Exhibit C sets forth a complete and accurate schedule of due dates for rental
payments due under the Leases.

5.9 Accuracy of the Records. Sellers make no representations regarding the
accuracy or completeness of any of the Records; provided, however, such Seller
does represent that (i) the Records include all of the files, or copies thereof,
that Seller has used in the ordinary course of operating and owning the Leases,
(ii) Seller has made, or prior to Closing will make, all Records in its
possession available to Buyer and (iii) Seller has not intentionally withheld
any of the Records from Buyer.

5.10 Compliance With Laws. Such Seller has not received written notice from any
governmental agency that such Seller’s ownership or operation of the Assets is
in violation of any applicable federal, state and local laws, including
environmental laws, in any material respect.

5.11 No Operations. Sellers have not conducted oil and gas exploration,
development or production operations on the Leases, or any lands pooled or
unitized therewith.

5.12 Preferential Rights to Purchase. None of the Assets is subject to any
preferential right or option to purchase in favor of any third party.

5.13. Consents. Except as set forth on Exhibit D, no consent or approval of any
third party is necessary for the assignment of any of the Assets, except for
governmental consents customarily obtained post-Closing.

 

8



--------------------------------------------------------------------------------

5.14. Contract Obligations. Exhibit E identifies all contracts burdening the
Assets. Such Seller is not, nor to such Seller’s knowledge is any third party,
in default in any material respect under any such contract.

5.15 Accredited Investor. Such Seller is an “accredited investor,” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”). Such Seller understands that Buyer will rely
upon the exemptions provided by the Securities Act, Section 4(2) and/or
Regulation D thereunder and various state securities laws and will rely on the
representations and warranties of such Seller contained herein for purposes of
such determination. Such Seller is acquiring Common Stock for its own account
and not with a view to, or for the offer or sale in connection with, any
distribution thereof. Such Seller acknowledges that the shares of Common Stock
have not been registered under the Securities Act, or any state securities laws,
that the shares of Common Stock may not be transferred or sold except pursuant
to a registration statement filed in accordance with the Securities Act or
pursuant to any applicable exemption therefrom under the Securities Act and
state securities laws, and that the certificate representing the Purchase Price
will bear a restricted legend to the same effect.

5.16. Sophisticated Investor. Such Seller has such knowledge of Buyer and its
business and such experience in financial and business matters to enable it to
evaluate the merits and risks of an investment in Common Stock. Such Seller has
made an informed investment decision with respect to the shares of Common Stock
to be acquired pursuant to this Agreement. Such Seller understands that there
can be no assurance as to the federal or state tax result of an investment in
Common Stock. Such Seller understands that no state or federal governmental
authority has made any finding or determination relating to the fairness of an
investment in Common Stock and no state or federal governmental authority has
recommended or endorsed or will recommend or endorse an investment in Common
Stock. Such Seller is able to bear the risks of an investment in the Common
Stock, including the risks set forth in Buyer’s risk factors included in Item 1A
of its most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q
filed with the Securities and Exchange Commission.

ARTICLE 6

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer makes the following representations and warranties as of the Closing Date:

6.1 Organization and Standing. Buyer is an Oklahoma corporation duly organized,
validly existing and in good standing under the laws of Oklahoma and is duly
qualified to carry on its business in the State(s) where the Leases are located.

6.2 Power. Buyer has all requisite power and authority to carry on its business
as presently conducted. The execution and delivery of this Agreement does not,
and the fulfillment of and compliance with the terms and conditions hereof will
not, as of the Closing Date, violate, or be in conflict with, any material
provision of Buyer’s governing documents, or any material provision of any
agreement or instrument to which Buyer is a party or by which it is bound, or
any judgment, decree, order, statute, rule or regulation applicable to Buyer.

 

9



--------------------------------------------------------------------------------

6.3 Authorization and Enforceability. This Agreement constitutes Buyer’s legal,
valid and binding obligation, enforceable in accordance with its terms, subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and other laws for the protection of creditors, as well as to general principles
of equity, regardless whether such enforceability is considered in a proceeding
in equity or at law.

6.4 Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Sellers shall have any
responsibility whatsoever.

6.5 Buyer’s Evaluation. Buyer is an experienced and knowledgeable investor in
the oil and gas business. Buyer has been advised by and has relied solely upon
its own expertise in legal, tax and other professional counsel concerning the
transaction contemplated by this Agreement, the Assets and the value thereof.

6.6 Qualified to Hold Leases. Buyer is eligible under all applicable laws and
regulations to own the Assets, including, without limitation, any state or
federal Leases.

6.7 Capitalization.

(a) The authorized capital stock of Buyer consists of 100,000,000 shares of
Common Stock, and 10,000,000 shares of preferred stock, par value $.001 per
share, of which 6,000,000 shares are designated Series B Cumulative Preferred
Stock, and 25,000 are designated Series A Junior Participating Preferred Stock,
par value $.001 per share. As of January 11, 2011, there were issued and
outstanding 31,283,353 shares of Common Stock, 2,041,169 shares of Series B
Cumulative Preferred Stock and no shares of Series A Junior Participating
Preferred Stock. The issued and outstanding shares of Common Stock and Series B
Cumulative Preferred Stock have been duly authorized and validly issued and are
fully paid and non-assessable and were not issued in violation of any
preemptive, preferential purchase or other similar rights of any person.

(b) Upon delivery of the shares of Common Stock as a portion of the Purchase
Price to Sellers as provided in this Agreement, Sellers will acquire good and
valid title thereto, and such shares of Common Stock will be validly issued,
fully paid and non-assessable.

(c). No consent, approval, waiver or authorization of any governmental entity or
any other person is required for Buyer to execute and deliver this Agreement or
to perform its obligations hereunder, other than the approval by the NYSE of a
supplemental listing application with respect to the Stock Consideration.

ARTICLE 7

COVENANTS AND AGREEMENTS

7.1 Covenants and Agreements of Sellers. Sellers covenant and agree with Buyer
that, except with the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed, during the period from the date
of execution hereof until the Closing Date, Sellers shall not (i) commit to
drill any wells on the Lands or conduct any oil and gas exploration, development
or production operations on the Leases, or any lands pooled or unitized
therewith, (ii) release or abandon any part of the Assets; (iii) sell, transfer,
assign, convey or otherwise dispose of any of the Assets, or any interest
therein, except for assignments among the Sellers; (iv) enter into any farmout
agreement, farmin agreement or any other contract affecting the Assets;
(v) modify or terminate any Lease; or (vi) create any lien, security interest or
encumbrance on the Assets, the oil or gas attributable to the Assets, or the
proceeds thereof.

 

10



--------------------------------------------------------------------------------

7.2 Government Approval. If any approval or consent by any federal, state or
local or governmental authority is required to vest Defensible Title to any of
the Assets in Buyer at Closing, Sellers shall use reasonable commercial efforts,
as requested in writing by Buyer, to assist Buyer in obtaining all such required
approvals or consents at Buyer’s expense.

ARTICLE 8

CONDITIONS PRECEDENT TO CLOSING

8.1 Sellers’ Conditions. The obligations of Sellers at the Closing are subject,
at the option of Sellers, to the satisfaction or waiver at or prior to the
Closing of the following conditions precedent:

(a) All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects on and as of the Closing, and
Buyer shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Buyer at or prior to the
Closing in all material respects;

(b) Buyer stands ready, willing and able to Close with Sellers; and

(c) No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
Parties hereto or any of their affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein.

8.2 Buyer’s Conditions. The obligations of Buyer at the Closing are subject, at
the option of Buyer, to the satisfaction or waiver at or prior to Closing of the
following conditions precedent:

(a) All representations and warranties of Sellers contained in this Agreement
shall be true and correct in all material respects on and as of the Closing, and
Sellers shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Sellers at or prior to the
Closing in all material respects;

(b) Sellers stand ready, willing and able to Close with Buyer;

(c) No suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity other than the
Parties hereto or any of their affiliates, officers, directors, or employees to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages in connection with the
transactions contemplated herein; and

(d) Any encumbrances on the Assets arising under or in connection with the Eco
Resources Letter Agreement or the Existing Litigation shall have been released
to Buyer’s reasonable satisfaction.

 

11



--------------------------------------------------------------------------------

ARTICLE 9

RIGHT OF TERMINATION

9.1 Termination. This Agreement may be terminated in accordance with the
following provisions:

(a) by Sellers if the conditions set forth in Section 8.1 are not satisfied,
through no fault of Sellers, or waived by Sellers in writing, as of Closing; or

(b) by Buyer if the conditions set forth in Section 8.2 are not satisfied,
through no fault of Buyer, or waived by Buyer in writing, as of Closing.

9.2 Liabilities Upon Termination.

(a) Buyer’s Default. If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and if Sellers are not in material default under this
Agreement and are ready, willing and able to Close, Seller shall, as Seller’s
exclusive remedies, elect either (i) specific performance; or (ii) actual
damages in the maximum amount of three percent (3%) of the Purchase Price, plus,
in each case, Sellers’ costs of collection, including reasonable attorneys’ fees
and expenses. Buyer’s failure to close shall not be considered wrongful if
Buyer’s conditions under Section 8.2 are not satisfied through no fault of Buyer
and are not waived by Buyer.

(b) Sellers’ Default. If Closing does not occur because Sellers wrongfully fail
to tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and Buyer is not in material default under this Agreement and
is ready, willing and able to Close, Buyer shall, as Buyer’s exclusive remedies,
elect either (i) specific performance; or (ii) actual damages in the maximum
amount of three percent (3%) of the Purchase Price, plus, in each case, Buyer’s
costs of collection, including reasonable attorneys’ fees and expenses. Sellers’
failure to close shall not be considered wrongful if (i) Sellers’ conditions
under Section 8.1 are not satisfied through no fault of Sellers and are not
waived by Sellers.

(c) Other Termination. If Sellers and Buyer agree to terminate this Agreement,
each Party shall release the other Party from any and all liability for
termination of this Agreement.

ARTICLE 10

CLOSING

10.1 Closing. The “Closing” of the transaction contemplated hereby shall be held
on March 11, 2011, or such other date as the Parties may agree. The date the
Closing actually occurs is referred to herein as the “Closing Date.”

10.2 Closing Obligations. At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:

(a) Assignment and Conveyance. Sellers and Buyer shall execute, acknowledge and
deliver to Buyer (i) an Assignment, Bill of Sale and Conveyance of the Assets,
except for any Leases which shall not be conveyed at Closing pursuant to
Section 4.7 or Section 4.8, substantially in the form of Exhibit F; and
(ii) such other assignments, bills of sale, or deeds necessary to transfer the
Assets to Buyer including without limitation federal and state forms of
assignment.

 

12



--------------------------------------------------------------------------------

(b) Settlement Statement. Sellers and Buyer shall execute the Settlement
Statement.

(c) Purchase Price. Buyer shall deliver to each Seller (i) its Share, as set out
in Exhibit B, of the Closing Cash Consideration, as set out in the Settlement
Statement, by wire transfer in immediately available funds, according to the
wire instructions provided by such Seller; and (ii) a certificate representing
its Share, as set out in Exhibit B, of the Stock Consideration, in each case as
adjusted as provided herein;

(d) Non-Foreign Status. Each Seller shall execute and deliver to Buyer an
affidavit of non-foreign status and no requirement for withholding under
Section 1445 of the Code.

(e) Sellers’ Certificate. Each Seller shall execute and deliver to Buyer a
certificate certifying that all representations and warranties of such Seller
contained in this Agreement are true and correct in all material respects on and
as of the Closing Date, and that such Seller has performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by such Seller at or prior to the Closing in all material respects.

(f) Buyer’s Certificate. Buyer shall execute and deliver to Sellers a
certificate certifying that all representations and warranties of Buyer
contained in this Agreement are true and correct in all material respects on and
as of the Closing Date, and that Buyer has performed and satisfied all covenants
and agreements required by this Agreement to be performed and satisfied by Buyer
at or prior to the Closing in all material respects.

(e) Possession. Sellers shall deliver to Buyer possession of the Assets.

(f). Stockholder and Registration Rights Agreement. The Parties shall execute
and deliver a Stockholder and Registration Rights Agreement in substantially the
form of Exhibit G attached hereto.

(g) Joint Operating Agreement. The Parties shall execute a joint operating
agreement, substantially in the form of Exhibit H attached hereto or such other
form to which the Parties may agree, covering the Leases, in which Buyer shall
be designated as operator.

ARTICLE 11

POST-CLOSING OBLIGATIONS

11.1 Records. Sellers shall make the originals of the Records available for
pick-up by Buyer within ten (10) business days after the Closing Date. Sellers
may retain copies of the Records and Sellers shall have the right to review and
copy the Records during standard business hours upon reasonable notice for so
long as Buyer retains the Records.

11.2 Transfer Taxes and Recording Fees. Buyer shall pay all sales, transfer, use
or similar taxes , if any, occasioned by the sale or transfer of the Assets and
all documentary, transfer, filing, licensing, and recording fees required in
connection with the processing, filing, licensing or recording of any
assignments, titles or bills of sale.

 

13



--------------------------------------------------------------------------------

11.3 Further Assurances. From time to time after Closing, Sellers and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement, including assurances that Sellers and Buyer are financially
capable of performing any indemnification required hereunder.

ARTICLE 12

ASSUMPTION AND RETENTION OF OBLIGATIONS AND

INDEMNIFICATION; DISCLAIMERS

12.1 Buyer’s Assumption of Liabilities and Obligations. Upon Closing, Buyer
shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations relating to the ownership or operation of
the Assets (including those arising under environmental laws and all plugging
and abandonment obligations) attributable to periods on or after the Effective
Time (the “Assumed Liabilities”). Sellers stipulate that no surface locations,
drilling or production operations have been initiated on the Assets by Sellers.

12.2 Indemnification.

(a) Losses. “Losses” shall mean any actual losses, costs, expenses (including
court costs, reasonable fees and expenses of attorneys, technical experts and
expert witnesses and the cost of investigation), liabilities, damages, demands,
suits, claims, and sanctions of every kind and character (including civil fines)
arising from, related to or reasonably incident to matters indemnified against;
excluding however any special, consequential, punitive or exemplary damages,
loss of profits incurred by a Party hereto or Loss incurred as a result of the
indemnified party indemnifying a third party, except to the extent the
indemnified party suffers such damages to a third party (other than as a result
of the indemnified party’s indemnification of such third party).

(b) Sellers’ Indemnification of Buyer. If the Closing occurs, each Seller shall
defend, indemnify, and save and hold harmless Buyer, its officers, directors,
employees and agents, from and against all Losses which arise directly or
indirectly from or in connection with (i) any breach by such Seller of this
Agreement; (ii) the Eco Resources Letter Agreement or the litigation disclosed
in Schedule 5.7 (collectively, “Existing Litigation Losses”), or (iii) any
breach by such Seller, prior to the Closing Date, of the Leases; provided,
however, such Seller shall have no liability to Buyer for any claim by Buyer for
breach of Sections 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.13 or 5.14 that is not
made within six (6) months after the Closing Date. As provided in Section 13.17
herein, the obligations of the entities comprising Seller are several, not joint
and collective, and in no event shall any Seller be liable to indemnify Buyer
hereunder from any Losses arising from a breach by any other Seller of this
Agreement or the Leases. Notwithstanding any other provision hereof, (i) in no
event shall Buyer be entitled to indemnification from a Seller hereunder from
Losses which, in the aggregate, exceed such Seller’s portion of the Purchase
Price, as adjusted as provided herein; and (ii) except with respect to Existing
Litigation Losses, Buyer shall not be entitled to indemnification from Sellers
unless the aggregate amount of Losses covered by this Section 12.2(b) exceeds
$200,000.00 (the “Indemnity Threshold”), such amount being a threshold, not a
deductible; provided that Existing Litigation Losses shall not be subject to the
Indemnity Threshold.

(c) Buyer’s Indemnification of Sellers. If the Closing occurs, Buyer shall
defend, indemnify, and save and hold harmless Sellers, their officers,
directors, employees and agents, from and against all Losses which arise
directly or indirectly from or in connection with (i) the Assumed Liabilities,
and (ii) any breach by Buyer of this Agreement.

 

14



--------------------------------------------------------------------------------

12.3 No Insurance; Subrogation. The indemnifications provided in this Article 12
shall not be construed as a form of insurance. Buyer and Sellers hereby waive
for themselves, their successors or assigns, including, without limitation, any
insurers, any rights to subrogation for Losses for which each of them is
respectively liable or against which each respectively indemnifies the other,
and, if required by applicable policies, Buyer and Sellers shall obtain waiver
of such subrogation from its respective insurers.

12.4 Reservation as to Non-Parties. Nothing herein is intended to limit or
otherwise waive any recourse Buyer or Sellers may have against any non-party for
any obligations or liabilities that may be incurred with respect to the Assets.

ARTICLE 13

MISCELLANEOUS

13.1 Exhibits. The Exhibits to this Agreement are hereby incorporated in this
Agreement by reference and constitute a part of this Agreement.

13.2 Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred by Buyer or Sellers in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.

13.3 Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by facsimile transmission, when received, (iii) if
mailed, five business days after mailing, certified mail, return receipt
requested, or (iv) if sent by overnight courier, one day after sending. All
notices shall be addressed as follows:

If to Sellers:

Arkoma Bakken, LLC

203 E. Interstate 30

Rockwall, TX 75087-5402

Attn: Mark S. Kelldorf

Telephone: (972) 771-6000

Fax: (972) 771-5888

With Copies to:

J. Benjamin Warren, Jr.

Ayres, Warren, Shelton & Williams

14th Floor, Regions Tower

333 Texas Street

Shreveport, LA 71101

Telephone: (318) 227-3322

Fax: (318) 227-3980

Email: benwarren@awsw-law.com

 

15



--------------------------------------------------------------------------------

Long Properties Trust

301 E. Main Street

Kilgore, TX 75662

Attn: Larry T. Long

Telephone: (903) 988-3440

Fax: (903) 986-3919

Reynolds Drilling Co., Inc.

416 Travis Street

Midsouth Towers, Suite 806

Shreveport, LA 71101-5502

Attn: T. Pat Reynolds

Telephone: (318) 227-0118

Fax: (318) 864-9952

If to Buyer:

GMX Resources, Inc.

One Benham Place, Suite 600

9400 North Broadway

Oklahoma City, OK 73114

Attention: Gary D. Jackson

Telephone: (405) 600-0711

Fax: (405) 600-0600

E-mail: gjackson@GMXRresources.com

With copies to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, TX 77002

Attention: Cheryl S. Phillips

Telephone: (713) 220-4200

Fax: (713) 220-4285

Email: cphillips@andrewskurth.com

Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.

13.4 Amendments. Except for waivers specifically provided for in this Agreement,
this Agreement may not be amended nor any rights hereunder waived except by an
instrument in writing signed by the Party to be charged with such amendment or
waiver and delivered by such Party to the Party claiming the benefit of such
amendment or waiver.

 

16



--------------------------------------------------------------------------------

13.5 Headings. The headings of the Articles and Sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.

13.6 Counterparts/Fax Signatures. This Agreement may be executed by Buyer and
Sellers in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Fax or .pdf signatures shall be considered binding.

13.7 References. References made in this Agreement, including use of a pronoun,
shall be deemed to include where applicable, masculine, feminine, singular or
plural, individuals or entities. As used in this Agreement, “person” shall mean
any natural person, corporation, partnership, trust, limited liability company,
court, agency, government, board, commission, estate or other entity or
authority.

13.8 Governing Law; Wavier of Jury Trial. This Agreement and the transactions
contemplated hereby and any arbitration or dispute resolution conducted pursuant
hereto shall be construed in accordance with, and governed by, the laws of the
State of Texas, without regard to its conflicts of laws rules; provided,
however, the laws of the State where the Leases are located shall control this
Agreement and the Assignment with respect to conveyance matters and other real
property matters necessarily subject to the laws of the State where the Leases
are located. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.

13.9 Entire Agreement. This Agreement constitutes the entire understanding among
the Parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understandings relating
to such subject matter.

13.10 Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties hereto, and their respective successors and assigns.

13.11 Survival. The representations, warranties, indemnities and covenants
contained in this Agreement shall survive Closing indefinitely, provided that
the representations and warranties contained in Sections 5.7, 5.8, 5.9, 5.10,
5.11, 5.12, 5.13, 5.14 and 6.7 shall terminate six (6) months after the Closing
Date.

13.12 No Third-Party Beneficiaries. This Agreement is intended only to benefit
the Parties hereto and their respective permitted successors and assigns.

13.13 Waiver. The waiver or failure of any Party to enforce any provision of
this Agreement shall not be construed or operate as a waiver of any further
breach of such provision or of any other provision of this Agreement.

 

17



--------------------------------------------------------------------------------

13.14 Limitation on Damages. The Parties hereto expressly waive any and all
rights to consequential, special, incidental, punitive or exemplary damages, or
loss of profits resulting from any breach of this Agreement.

13.15 Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable. Should any provisions, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other portions of this Agreement, and such portions that are not invalid
shall be given effect without the invalid portion.

13.16 Announcements. Except as and to the extent required by law, neither Buyer
nor Sellers will make, directly or indirectly, any public comment, statement, or
communication with respect to, or otherwise disclose or permit the disclosure of
the existence of discussions regarding, a transaction between the Parties or any
of the terms, conditions, or other aspects of this Agreement or the transaction
contemplated thereby, without the prior written consent of the other; provided,
however, if a Party is required to make such public announcement or statement by
law or under the rules and regulations of the New York Stock Exchange (or other
public stock exchange of similar reputation and standing) on which the shares of
such Party or any of its Affiliates are listed, then the same may be made
without the approval of the other Party. The opinion of counsel of the Party
making such announcement or statement shall be conclusive evidence of such
requirement by law or rules or regulations.

13.17 Individually Bound. Notwithstanding anything contained herein to the
contrary, this Agreement will be binding and effective between buyer and each
signatory Seller Party, as to such Party’s respective ownership interest in the
Assets, whether or not each entity comprising Seller executes this Agreement or
a counterpart hereof. Further, notwithstanding anything contained herein to the
contrary, in the event less than all entities comprising Seller fail to execute
this Agreement or a counterpart hereof, Seller’s representations, warranties and
indemnification made herein shall be deemed several, and not joint or
collective. It is specifically agreed to and understood that each Seller entity
shall be responsible for only its ownership share of the obligations and
representations made in this Agreement.

[signatures on next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
Effective Time.

 

SELLERS: Arkoma Bakken, LLC, a Texas limited liability company By:  

           /s/ Mark S. Kelldorf

Name:  

      Mark S. Kelldorf

Title:  

        Managing Member

Larry T. Long, as Trustee of the Long Properties Trust By:  

        /s/ Larry T. Long, Trustee

          Larry T. Long, Trustee Reynolds Drilling Co., Inc. By:  

            /s/ Terry Pat Reynolds

Name:  

      Terry Pat Reynolds

Title:  

           President

BUYER: GMX RESOURCES INC. By:  

            /s/ Ken Kenworthy, Jr.

Name:  

      Ken Kenworthy, Jr.

Title:  

        CEO

 

19